Exhibit 10.3

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement, dated as of                 , between
Raytheon Company, a Delaware corporation (the “Corporation”), and
                , a Director of the Corporation (the “Participant”).

 

WHEREAS, the Board of Directors of the Corporation has established the Raytheon
Company 1997 Nonemployee Directors Restricted Stock Plan (the “Plan”); and

 

WHEREAS, the Plan is administered by the Management Development and Compensation
Committee (the “Committee”) of the Board of Directors; and

 

WHEREAS, in order to reward the Participant for services to be rendered in a
manner that relates directly to the Corporation’s earnings and growth and to
further the identity of interests of the Participant and the Corporation’s
stockholders through opportunities for increased stock ownership by the
Participant, the Committee (acting through the Options Subcommittee of the
Management Development and Compensation Committee) has granted to the
Participant a Restricted Stock Award of              shares of Common Stock of
the Corporation; and

 

WHEREAS, as required by the Plan, the parties hereto desire to evidence such
award by this written agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the Participant’s
acceptance of the terms and conditions hereof, the parties hereto agree as
follows:

 

1. The shares of Common Stock granted to the Participant shall be registered in
the name of the Participant and retained in the custody of the Corporation until
the restrictions thereon have lapsed and been removed in accordance with Section
3 below (the “Restriction Period”). During the Restriction Period, the
Participant will be entitled to vote such shares and to receive dividends paid
on such shares, provided that all shares of Common Stock of the Corporation or
other securities paid as a dividend or distribution on such shares shall be held
by the Corporation and shall be subject to the same restrictions as the shares
granted to the Participant hereunder.

 

2. The shares of Common Stock granted to the Participant hereunder shall vest
(the “Vesting Date”) on the date of the 2006 Annual Meeting of Stockholders. On
or about such date, the Corporation shall deliver to the Participant a
certificate, registered in the name of the Participant and free of restrictions
hereunder, representing the number of shares of Common Stock granted to the
Participant hereunder. No payment shall be required from the Participant in
connection with any delivery to the Participant of shares hereunder.

 

3. All restrictions shall terminate with respect to the shares covered hereby
upon the earlier of the Vesting Date or the Participant’s (i) death; (ii)
ceasing to be a Director of the Corporation following a Change in Control (as
that term is defined in the Plan); or (iii) retirement as a Director of the
Corporation at age 70 or later. The foregoing notwithstanding, the shares of
Common Stock granted to the Participant hereunder shall remain subject to the

 

1



--------------------------------------------------------------------------------

restrictions on transferability set forth in this Section 3 for a period of not
less than six months following the date hereof.

 

4. The granting of this Restricted Stock Award shall not be deemed to create a
contract of employment between the Participant and the Corporation.

 

5. If during the Restriction Period the Participant ceases to be a Director of
the Corporation for any reason other than as specified in Section 3 above, then
the Participant shall cease to be entitled to delivery of any of the shares as
to which the applicable restrictions have not theretofore lapsed, and all rights
of the Participant in and to such shares, including any prorated portion of the
shares with respect to a partial year, shall be forfeited.

 

6. Until the lapse of the restrictions applicable to any shares of Common Stock
held in custody for the Participant pursuant to this Restricted Stock Agreement,
such shares may not be sold, transferred, pledged, exchanged, hypothecated or
disposed of by the Participant and shall not be subject to execution, attachment
or similar process.

 

7. Except as expressly set forth herein, all terms and conditions of the Plan
are incorporated herein by reference and constitute an integral part hereof.

 

8. Notices required or permitted hereunder shall be in writing and shall be
delivered personally or by mail, postage prepaid, addressed to the Office of the
General Counsel of the Corporation, 870 Winter Street, Waltham, Massachusetts
02451, and to the Participant at his address as shown on the Corporation’s
records, or to such other address as the Participant by notice to the
Corporation may designate in writing from time to time.

 

RAYTHEON COMPANY /S/    WILLIAM H. SWANSON        

William H. Swanson

Chairman and Chief Executive Officer

 

ACCEPTED:

    

 

2